Case: 21-51189     Document: 00516467021         Page: 1     Date Filed: 09/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 21-51189                     September 9, 2022
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Dominique Lamar Johnson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:11-CR-330-2


   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Dominique Lamar Johnson appeals the 36-month term of
   imprisonment imposed following the revocation of his supervised release.
   Johnson asserts that his revocation sentence, which was above the range




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51189      Document: 00516467021          Page: 2   Date Filed: 09/09/2022




                                    No. 21-51189


   recommended by the policy statements of the Sentencing Guidelines, is
   substantively unreasonable.
          We review his sentence under the plainly unreasonable standard. See
   Holguin-Hernandez v. United States, 140 S. Ct. 762, 766-67 (2020); United
   States v. Warren, 720 F.3d 321, 326 (5th Cir. 2013); see also United States v.
   Cano, 981 F.3d 422, 427 (5th Cir. 2020). The record reflects that the district
   court’s explanation for the chosen revocation sentence was reasoned, fact-
   specific, and consistent with the statutory sentencing factors relevant to
   revocation sentences. See Warren, 720 F.3d at 332-33. The district court did
   not abuse its discretion or impose a substantively unreasonable revocation
   sentence. See id. at 332.
          The judgment of the district court is AFFIRMED.




                                         2